APPENDIX?

 

No.

Petitioner’s Requests

Government’ s
Position

Court’s
Ruling

 

Provide all statements of Petitioner
that relate to the statements attributed
to him in the Factual Return.

Deny

Granted

 

Specifically, provide the following
statements of Petitioner:

Granted

 

Statements that related to Petitioner’s
alleged “Islamic extremist background
before his capture.”

Deny

Granted

 

Statements that related to Petitioner’s
alleged “evolution as a dedicated

terrorist, aspiration for martyrdom and
hatred of Israel and the United States.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “extensive military training at
numerous terrorist training camps in
Afganistan, including Khaldan, Sada, al-
Farug, Jihad Wal, and al-Sadiq.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged training “on various weapons.”

Deny

Granted

 

Statements that related to Petitioner’s
alleged assistance to the “jihadist
effort during the civil war in Tajikstan
by helping transport weapons from
Afghanistan to Tajikstan and by
facilitating the training of tajiks at
al-Faruq.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged take over in early 1994 of “the
guesthouse in Pakistan connected to the
Khaldan training camp.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “role” as operator of this
guesthouse.

Deny

Granted

 

Statements that relate to Petitioner’s
alleged meeting “with UBL on numerous
occasions in 2000, including discussing
Khaldan’s closing and whether the
mujahideen should unite under one
person.”

Deny

Granted

 

 

 

Statements that relate to Petitioner’s

 

Deny

 

Granted

 

 

 

1 This Appendix provides the verbatim language from Petitioner’s
Appendix of Discovery Requests, ECF No. 405 at 76-112.

1
 

alleged engagement “in passport fraud.”

 

Statements that relate to Petitioner’s
alleged dedication “to ‘two important
issues’: first, smuggling mujahideen who
were specialists in remote-controlled
explosives into Israel for operations;
and second, an issue he could not write
about in his diary because [it]

‘might fall in[to] the hands of other
people.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “role as a terrorist
facilitator.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged responsibility “for the Khaldan
training camp expenses.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “deep hatred for the United
States, as well as Israel.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged travel to Afghanistan in 2001
“carrying $50,000 for operations against
Israel.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged expression of “unity” with “the
purpose” of Al Qaeda.

Deny

Granted

 

Statements that relate to Petitioner’s

alleged “knowledge of UBL’s whereabouts
and entourage after the Battle of Tora

Bora.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged submission to “submit[]the
requisite paperwork to join al-Qaida and
pledge bayat but his application had
been rejected.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “happiness” after the attacks of
September 11.

Deny

Granted

 

Statements that relate to Petitioner’s
alleged work in Afghanistan after
September 11, 2001 for “UBL’s” military
and security plan to confront an
American counterattack.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged relocation to Kandahar by
November 2001.

Deny

Granted

 

 

 

Statements that relate to Petitioner’s

 

Deny

 

Granted

 

2

 
 

alleged work in Kandahar “collecting
weapons and then distributing.”

 

Statements that relate to Petitioner’s
alleged work in Kandahar “on a security
patrol around the city, until dawn,
inside a vehicle.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “wish for martyrdom.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “wish[] to see America’s fall
and destruction, and the destruction of
the state of Israel, and I wished to
torture and kill them myself with a
knife.”

Deny

Granted

 

Statements that relate to Petitioner’s
alleged attendance “at a meeting in late
November with representative from the
Taliban to discuss the situation” in
Kandahar.

Deny

Granted

 

Statements that relate to Petitioner’s
alleged “role in facilitating the
retreat and escape of enemy forces” from
Afghanistan.

Deny

Granted

 

aa.

Statements that relate to Petitioner’s
alleged role in “arranging a ransom for
the release of two groups of mujahideen

captured by Pakistan or Afgani
tribal members.”

Deny

Granted

 

bb.

Statements that relate to Petitioner’s
alleged relocation by the end of
February 2002 “to Lahore, Pakistan, and
by late March 2002, to Faisalabad,
Pakistan.

Deny

Granted

 

cc.

Statements that relate to Petitioner’s
alleged movement “[d]Juring this time

from safehouse to safehouse with
different groups.”

Deny

Granted

 

dd.

Statements that relate to Petitioner’s
alleged decision to organize “a cell”
for future terrorist activity after
September 11.

Deny

Granted

 

ee.

Statements that relate to Petitioner’s
alleged plans for a “potential terrorist
operation in the United States.”

Deny

Granted

 

 

ff.

 

Statements that relate to Petitioner’s
alleged decision in 2000 “that it was
the right time to wage was against

 

Deny

 

Granted

 

3

 
 

America.”

 

Training materials allegedly found at
the Faisalabad House where Petitioner
was arrested.

Deny

Granted

 

Passports allegedly found at Faisalabad
House.

Deny

Granted

 

Computer allegedly found at Faisalabad
House were Petitioner was arrested.

Deny

Granted

 

Electronic parts and an “electronic gun”
found at Faisalabad House where
Petitioner was arrested.

Deny

Granted

 

Document containing Ghassan Al-Sharbi’s
phone number.

Deny

Granted

 

Redacted.

Held in
Abeyance

 

Redacted.

Held in
Abeyance

 

10

Redacted.

Held in
Abeyance

 

11

Handwritten training manual found near
Derunta Camp.

Deny

Granted

 

12

Provide all evidence contained within
Petitioner’s statements which “tends to
materially undermine the information
presented to support” each of the
government’s accusations against
Petitioner.

Deny

Granted

 

13

Provide all evidence contained within
Petitioner’s statements in whatever form
maintained, tending to undermine
Respondent’s assertions that:

 

Petitioner was part of, associated with,
supported, or took orders from al Qaeda
or that he supported Osama bin Laden.

Deny

Granted

 

Petitioner, or the Khalden camp with
which he was allegedly affiliated,
trained individuals to undertake
terrorist attacks against the United
States or its allies or coordinated and
cooperated with al Qaeda camps for
terrorist training.

Deny

Granted

 

Petitioner knew of or supported specific
terrorist operations against the United
States or its allies.

Deny

Granted

 

 

 

Petitioner either planned to create or
created a terrorist cell or planned to
participate in or participated in a plot

 

Deny

 

Granted

 

4

 
 

to manufacture IEDs.

 

Petitioner assisted “enemy forces” in
their escape from Afghanistan in 2001 or
in hostilities against the United States
and Coalition forces.

Deny

Granted

 

14

Provide all statements or writings by
Petitioner evidencing that U.S.
interrogators or other government
officials acknowledged to Petitioner
that he was not a member of Al Qaeda and
did not support its ideology or actions,
including the attacks of September 11,
2001, or that the U.S. government’s
initial assessments about Petitioner had
been incorrect.

Deny

Granted

 

15

Provide all evidence of the
circumstances, in whatever form
Maintained, under which Petitioner made
exculpatory statements to the
government, including evidence revealing
the method and manner of the “enhanced
interrogation techniques” employed on
Petitioner when such statements were
made.

Deny

Granted

 

 

16

 

The “complete file” on Ahmed Ressam, as
contemplated by Judge Bates in Al-
Ghizzawi v. Obama, 05-2359 [Dkt # 198]
(D.D.C. Mar 2, 2009) (ordering a variety
of exculpatory information on accusers).
This includes general credibility
assessments regarding Ressam;
recantations, evidence of inducements or
promises of favorable treatment;
evidence that Ressam was subjected to
torture, coercion or coercive conditions
of confinement; evidence that Ressam
suffers or suffered from a mental
illness or instability; evidence that
Ressam provide false and/or incorrect
accusations about other detainees;
evidence that the government has
questioned Ressam’s credibility in any
way. Id. This also includes exculpatory
evidence that about Ressam that has been
ordered disclosed in other cases, see,
e.g., Zemiri v. Obama, 2009 WL 311858,
at *1-2 (Feb. 9, 2009) (ordering

 

Deny

 

Granted
in Part
and

Denied
in Part

 

5

 
 

disclosure of information concerning
Ressam that the Canadian government
previously provided to the U.S.
government; cooperation agreements and
related correspondence; and exculpatory
evidence that was provided to defense
counsel in United States v. Haouari).

 

17

Evidence that casts doubt on the
reliability of particular statements
attributed to Ressam, including the
following:

 

Evidence tending to undermine Ressam’s
accusation that Petitioner was “the top
guy” or “in charge” of “moving persons
who came to Pakistan/Afghanistan for
training and for assisting with their
papers, money, or providing safe harbor
at a guesthouse,” including, e.g.,
information that other persons were
responsible for providing services.

Deny

Granted

 

Evidence tending to undermine Ressam’s
allegation that Petitioner was
responsible for trainee movements
between Khalden and other camps. At a
minimum, this would include an
unredacted copy of the almost entirely
redacted Feb. 7, 2007 interrogation of
Petitioner, in which Petitioner makes a
redacted statement regarding who was
responsible for transferring trainees to
other training camps.

Deny

Granted
in Part
and
Denied
in Part

 

Evidence tending to undermine Ressam’s
allegation that Petitioner facilitated
and/or provided assistance to persons
who were involved in terrorist training
or operations, including, e.g., evidence
tending to undermine Ressam’s allegation
that Petitioner provided safe harbor to
three Saudis (Tamin, abdul Karmin, and
Mugatil), who allegedly trained at al
Qaeda camps.

Deny

Granted
in Part
and

Denied
in Part

 

 

 

Evidence tending to undermine Ressam’s
allegation that Khalden was associated
with al Qaeda or the Taliban, provided
training for “terrorist operations”
generally or against the United States
or its coalition partners, taught is

 

Deny

 

Granted

 

 
 

members that the United States was a
“viable target;” encouraged its members
to undertake suicide bombings (including
that Muhajir al-Masri was a trainer who
encouraged suicide missions); provided
courses on explosives, urban warfare,
assassinations, and/or other alleged
terrorist tactics; or that weapons,
training and/or equipment at Khalden was
provided to or by al Qaida or the
Taliban.

 

 

 

 

 

 

 

 

 

 

Evidence tending to undermine Ressam’s Deny Granted
allegation that Petitioner “coordinated

and cooperated with Usama bin Laden in

the conduct of training and training

movements between their camps,”

including evidence demonstrating any

such role was undertaken by other

persons (e.g., Ibin al-Sheik al-Libi).

Evidence tending to undermine Ressam’s Deny Denied
allegation that Petitioner selected, or

knew who was selected, to leave Khalden

for training at al Qaeda camps.

Evidence tending to undermine Ressam’s Deny Granted
claim that Petitioner supported,

encouraged or know that Ressam was

planning to undertake a terrorist

operation in the United States.

Evidence tending to undermine Ressam’s Deny Granted
accusation that Petitioner was in Part
responsible for Ressam’s travel to or and
affiliation with a training camp in Denied
Derunta, Afghanistan, and that this camp in Part
was operated by or associated with al

Qaeda or the Taliban.

Evidence tending to undermine Ressam’s Deny Granted
assertion that Petitioner was in Part
responsible for financing the Khalden and
camp or financing particular terrorist Denied
operations asserted to have connections in Part
to the Khalden camp.

Evidence tending to undermine Ressam’s Deny Granted
assertion that the following extremist in Part
groups “trained” at Khalden: al Qaeda; and Held
Egyptian Islamic Jihad; Armed Islamic in
Group (GIA); Salafite Group for Abeyance
Preaching and Fighting; Hamas; and in Part

 

7

 
 

Hizballah, including, e.g., information
indicating that Petitioner refused or
declined to “facilitate” the movement of
persons affiliated with these groups
into Afghanistan and/or the Khalden
camp. At a minimum, this would include
an unredacted copy of the almost
entirely redacted document [REDACTED].
This would also include a prior
statement of Ressam referenced in Ressam
302, 1/17/2002 at 16, but not disclosed
to Petitioner [REDACTED].

 

 

 

 

 

 

 

 

 

18 |The “complete file” on Owahali, as Deny Granted
contemplated by Judge Bates in Al- in Part
Ghizzawi v. Obama, 05-2359 [Dkt # 198] and
(D.D.C. Mar 2, 2009) (ordering a variety Denied
of exculpatory information on accusers). in Part

19 |Evidence tending to show that al Owahali | Deny Granted
did not train at Khalden, that al in Part
Owahali trained at camps other than and
Khalden, and that Petitioner did not Denied
know of any planned attacked on the U.S. in Part
Embassies.

20 | Redacted. Held in

Abeyance

21 | Redacted. Held in

Abeyance

22 |The “complete file” on Husayn al Deny Granted
Qahtani, as contemplated by Judge Bates in Part
in Al-Ghizzawi v. Obama, 05-2359 [Dkt # and
198] (D.D.C. Mar 2, 2009) (ordering a Denied
variety of exculpatory information on in Part
accusers).

23 |Evidence that undermines al-Qahtani’s Deny Granted
credibility; evidence that undermines in Part
the otherwise unsubstantiated claim that and
al-Qahtani fought on the “front lines” Denied
with the Taliban; evidence tending to in Part
undermine al-Qahtani’s designation as an
“enemy combatant” that has been provided
to his habeas counsel; and evidence that
tends to demonstrate that Petitioner did
not support or was not aware of any
alleged terrorist activity and/or plans
of al-Qahtani.

24 |The “complete file” on both Rabbani Deny Granted
brothers, as contemplated by Judge Bates in Part

 

 

 

8

 
 

in Al-Ghizzawi v. Obama, 05-2359 [Dkt #
198] (D.D.C. Mar 2, 2009) (ordering a
variety of exculpatory information on
accusers).

and
Denied
in Part

 

25

Evidence that tends to undermine the
credibility or reliability of [the
Rabbani Brothers’] statements; evidence
that otherwise undermines the assertion
that these detainees had contacts with
and knowledge of al Qaeda leadership;
evidence that tends to demonstrate that
Petitioner was not aware of and/or did
not support these detainees’ connections
with al Qaeda and/or Khalid Sheikh
Mohammed.

Deny

Granted
in Part
and

Denied
in Part

 

26

The “complete file” regarding
[REDACTED], as contemplated by Judge
Bates in Al-Ghizzawi v. Obama, 05-2359
[Dkt # 198] (D.D.C. Mar 2, 2009)
(ordering a variety of exculpatory
information on accusers).

Deny

Granted
in Part
and

Denied
in Part

 

27

Evidence that casts doubt on the
reliability of particular
statements/allegations by [REDACTED]
that are relied on by Respondent,
including the following:

Deny

Granted

 

Evidence tending to undermine [REDACTED]
statement indicating that he was a
trainer, on-site director, or leader of
the Khalden training camp.

Deny

Granted

 

Evidence tending undermine [REDACTED]
statement indicating that he met with
Petitioner to discuss Khladen’s closure
and maintained frequent contact with
Petitioner after Khalden’s closure.

Deny

Granted

 

Evidence tending to undermine [REDACTED]
statement indicating that, after Khalden
closed, he became a Taliban commander.

Deny

Granted

 

Evidence tending to undermine [REDACTED]
allegation that he observed people
coming to the Faisalabad house to pick
up their passports and other travel
documents, and/or that Petitioner
handled these documents for people at
the Faisalabad house.

Deny

Granted

 

 

28

 

The “complete file” on abu Kamel al
Suri, as contemplated by Judge Bates in

 

Deny

 

Granted
in Part

 

9

 
 

Al-Ghizzawi v. Obama, 05-2359 [Dkt #
198] (D.D.C. Mar 2, 2009) (ordering a
variety of exculpatory information on
accusers).

and
Denied
in Part

 

29

Evidence that casts doubt on the
reliability of particular statements
from al Suri and relied upon by
Respondent, including the following:
(Mot., ECF No. 405 at 21-26).

 

Evidence tending to undermine al Suri’s
assertion that he was a close associate
of Petitioner and/or traveled with
Petitioner on January 2002 until
Petitioner’s capture.

Deny

Granted
Part and
Denied
in Part

 

Evidence tending to undermine al Suri’s
allegation that Petitioner owned a
Samsonite briefcase which held documents
outlining Petitioner’s future plans,
including information tending to suggest
that the contents of the briefcase had
no relation to any terrorist operations.

Deny

Granted
in Part
and

Denied
in Part

 

Evidence tending to undermine al Suri’s
allegation that Petitioner advised al
Suri to join Adl al Hadi al Iraqi and/or
al Qaeda, and/or that such advice was
intended as an expression of support for
Osama bin Laden.

Deny

Granted

 

Evidence tending to undermine al Suri’s
allegation that Petitioner and Adb al
Hadi al Iraqi met at a madrassa in
Bermil where they discussed and set in
motion a plan to manufacture IEDs.

Deny

Granted

 

Evidence tending to undermine al Suri’s
allegation that Jabran al Qahtanie and
Ghassan al Sharbi were undergoing
training at the house in Faisalabad for
operations against the Americans.

Deny

Granted

 

Evidence tending to undermine al Suri’s
allegation that, in February 2002,
Petitioner was trying to find a location
to house a group tat would carry out
terrorist missions.

Deny

Granted

 

 

 

Evidence tending to undermine al Suri’s
allegation that the people at the
Fasialabad house were training and
preparing for martyrdom operations to
destroy Americans or Israelis.

 

Deny

 

Granted

 

10

 
 

Evidence tending to undermine al Suri’s
allegations that in March 2002,
Petitioner was about to begin terrorist
operations, including denials and/or
contradictory statements obtained from
any of the fifteen people listed in al
Suri’s diary as being part of
Petitioner’s “core group.”

Deny

Granted
in Part
and

Denied
in Part

 

Evidence tending to undermine al Suri’s
allegation that at least two persons
staying at the Faisalabad house were
training on electronics to be used in
operations against the Americans inside
Afghanistan.

Deny

Granted

 

30

The “complete file” on Sayf al-Adl, as
contemplated by Judge Bates in Al-
Ghizzawi v. Obama, 05-2359 [Dkt # 198]
(D.D.C. Mar 2, 2009) (ordering a variety
of exculpatory information on accusers).

Deny

Granted
in Part
and

Denied
in Part

 

31

 

Evidence obtained from Sayf al-Adl,
tending to undermine Respondent’s
allegation that Petitioner was a close
associate of Osama bin Laden and/or
actively supported al Qaeda, including,
e.g., Sayf al-Adl’s inability to
identify Petitioner as a close associate
of Osama bin Ladin and/or an al Qaeda
facilitator, supporter, or operative.
See, e.g., Abdallah v. Obama, 08-1923
(GK) [Dkt # 129] (D.D.C. Aug. 25,

2009) (ordering disclosure of negative
identifications) .

Deny

Granted

 

Information tending to show that Sayf
al-Adi and Petitioner had an
antagonistic and/or non-cooperative
relationship, including information
regarding the assertion that “Sayf al-
Adl and abu Mohammad al-Masri and those
with them [we]re trying to take over
[Zubaydah’s group]” around March 2002.
Respondent’s Factual Return at 23.

Deny

Denied

 

 

32

 

Evidence tending to indicate that
[Kazimi, Royadh, and Mohammed Rabbani]
had no connection to Petitioner, and/or
that Petitioner had no knowledge of
their supposed connection to Osama bin

 

Deny

 

Denied

 

11

 
 

Laden.

 

33

Evidence obtained from [Kazimi, Royadh,
and Mohammed Rabbani] tending to
undermine Respondent’s allegation that
Petitioner was a close associate of
Osama bin Ladin and/or actively
supported al Qaeda, including their
inability to identify or name Petitioner
as a close associate of Osama bin Laden
and/or an al Qaeda facilitator,
supporter, or operative. See, e.g.,
Abdallah v. Obama, 08-1923 (GK) [Dkt #
129] (D.D.c. Aug. 25, 2009) (ordering
disclosure of negative identifications).

Deny

Granted

 

34

The “complete file” regarding
[REDACTED],as contemplated by Judge
Bates in Al-Ghizzawi v. Obama, 05-2359
[Dkt # 198] (D.D.C. Mar 2, 2009)
(ordering a variety of exculpatory
information on accusers).

Deny

Granted
in Part
and

Denied
in Part

 

35

Evidence that tends to undermine the
credibility or reliability of
[REDACTED] .

 

Evidence tending to undermine [REDACTED]
statement that he traveled to
Afghanistan after the September 11, 2001
attached to fight the U.S. and Northern
Alliance.

Deny

Granted

 

Evidence tending to undermine [REDACTED]
statement that he traveled to
Afghanistan after the September 11, 2001
attacks with al Qaeda’s assistance.

Deny

Granted

 

Evidence tending to undermine [REDACTED]
statement that he engaged in hostilities
on the front line, fighting against the
Northern Alliance.

Deny

Granted

 

Evidence tending to undermine [REDACTED]
alleged avowal to return immediately to
Afghanistan to fight against the U.S. if
ever released from U.S. custody.

Deny

Granted

 

Evidence tending to undermine [REDACTED]
allegation that Petitioner tasked him
with constructing circuit boards, which
were to be used as timing devices in
bombs deployed against Coalition forces
in Afghanistan.

Deny

Granted

 

 

 

Evidence tending to undermine [REDACTED]

 

Deny

 

Granted

 

12

 
 

statement that he was a bomb-maker
and/or was experienced in constructing
explosives, including evidence from
prior draft reports, prior interrogator
and analyst notes and recent
interrogations which underly document
IIR 6 034 1126 03 (summarizing, but not
detailing, exculpatory statements from
al-Quhtani).

 

Evidence tending to undermine [REDACTED]
allegation that he learned of
electronics in the Fasialabad house
during the raid.

Deny

Granted

 

Evidence tending to undermine [REDACTED]
allegation that Petitioner was assisting
him in having his passport fixed while
he stayed at the Faisalabad house.

Deny

Granted

 

36

The “complete file” regarding Barhoumi
Sufiyan, as contemplated by Judge Bates
in Al-Ghizzawi v. Obama, 05-2359 [Dkt #
198] (D.D.C. Mar 2, 2009) (ordering a
variety of exculpatory information on
accusers).

Deny

Granted
in Part
and

Denied
in Part

 

37

Evidence that casts doubt on the
reliability of particular
statements/allegations by Sufiyan that
are relied on by Respondent, including
the following:

 

Evidence tending to undermine Sufiyan’s
statement that he received “terrorist
training” at Khalden and other camps
near Jalabad.

Deny

Granted

 

Evidence tending to undermine Sufiyan’s
statement indicating that he trained
“terrorists” at a camp near Jalabad.

Deny

Granted

 

Evidence from Sufiyan tending to
undermine the government’s allegation
that an IED plot existed in which
Petitioner was involved.

Deny

Granted

 

38

The “complete file” regarding Ghassan
al-Sharbi, as contemplated by Judge
Bates in Al-Ghizzawi v. Obama, 05-2359
[Dkt # 198] (D.D.C. Mar 2, 2009)
(ordering a variety of exculpatory
information on accusers).

Deny

Granted
in Part
and

Denied
in Part

 

 

39

 

Evidence that casts doubt on the
reliability of particular

 

 

 

13

 
 

statements/allegations by al-Sharbi that
are relied upon by Respondent, including
the following:

 

Evidence tending to undermine al-
Sharbi’s statement indicating that he
knows Osama bin Laden personally.

Deny

Granted

 

Evidence tending to undermine al-
Sharbi’s statement that he has taken up
arms against the United States and is an
enemy of the United States.

Deny

Granted

 

Evidence from al-Sharbi tending to
undermine the government’s allegation
that an IED plot existed in which
Petitioner was involved.

Deny

Granted

 

40

The “complete file” regarding Binyam
Mohammad, as contemplated by Judge Bates
in Al-Ghizzawi v. Obama, 05-2359 [Dkt #
198] (D.D.C. Mar 2, 2009) (ordering a
variety of exculpatory information on
accusers).

Deny

Granted
in Part
and

Denied
in Part

 

41

Evidence that casts doubt on the
reliability of particular
statements/allegations by Binyam
Mohammad that are relied on by
Respondent, including the following:

 

Evidence tending to undermine Binyam’s
allegation that Jabran al-Quhtani is a
terrorist.

Deny

Granted

 

Evidence tending to undermine Binyan’s
allegation that Petitioner and Abd al
Hadi Iragi met at a madrassa in Bermil,
where al-Hadi tasked Petitioner with
finding recruits to train in the
manufacture of IEDs.

Deny

Granted

 

Evidence tending to undermine Binyam’s
allegation that al Hadi and Petitioner
met with Jabran, Binyam, and Ghassan al
Sharbi at a madrassa in Bermil, where
they were chosen to participate in the
“IED plot.”

Deny

Granted

 

 

 

Evidence tending to undermine Binyam’s
allegation that Barhoumi Sufiyan, as the
resident explosives expert at the
Faisalabad house, was chosen to provide
explosives and electronic detonation
training to people at the safehouse,
including Jabran, Binyam, and Ghassan.

 

Deny

 

Granted

 

14

 
 

42

The “complete file” regarding
[REDACTED], as contemplated by Judge
Bates in Al-Ghizzawi v. Obama, 05-2359
[Dkt # 198] (D.D.C. Mar 2, 2009)
(ordering a variety of exculpatory
information on accusers) .

Deny

Granted
in Part
and

Denied
in Part

 

43

Evidence that casts doubt on the
reliability of particular
statements/allegations by [REDACTED]
that are relied on by Respondent,
including evidence obtained from
[REDACTED] tending to undermine
Respondent’s allegation that Petitioner
was associated with al Qaeda, met Adi al
Hadi al Iraqi in Bermil, and/or was
carrying out an IED plot, including,
e.g., evidence of [REDACTED] “negative
identifications” of Petitioner as an al
Qaeda associate or associate of al Hadi
al Iraqi.

Deny

Granted

 

44

Any documents or statements by
government officials, in whatever form,
reflecting a belief or conclusion that
the government’s initial assessments
about Petitioner’s association with Al
Qaeda or responsibility for terrorist
operations were incorrect or
exaggerated, or otherwise reflecting a
view that Petitioner was not in fact
associated with, a supporter of, part
of, or a member of al Qaeda or terrorist
operations against the United States or
its allies.

Deny

Granted

 

45

Any statements or conclusions by any of
Petitioner’s interrogators including CIA
[redacted] in whatever form, indicating
that Petitioner was not associated with
al Qaeda or terrorist operations against
the United States or its allies.

Deny

Granted

 

 

46

 

Evidence tending to undermine
Respondent’s assertion that Petitioner
was the “key facilitator” of the Khalden
guesthouse or was a “terrorist
facilitator” by his operation of a
guesthouse in Pakistan, including that
Petitioner was assisting in the movement
of persons to and from Khalden in order

 

Deny

 

Granted

 

15

 
 

that they could receive training to
carry out terrorist missions.

 

47

Information, including instructional
material used at Khalden in the
government’s possession, which
undermines Respondent’s allegation that
the training provided at Khalden was
“terrorist training.” See, e.g. IIR 6
035 151 05 (in which ISN 200 states that
no explosives, kidnapping, or terrorist
attack training was offered at Khalden);
see also Decl. [REDACTED] (indicating
that at least one terrorist training
manual had been “recovered” by the
government). This would include, i.e.,
information indicating that the training
material used at Khalden was not
uniquely geared toward “terrorist
operations.” See e.g., Petitioner’s
unclassified CSRT transcript (in which
Petitioner states that the training
materials used at Khalden were old
copies of U.S., Russian, and other
national military manuals).

Deny

Granted

 

48

Information tending to show that
Khalden, Sada, al-Farug, Jihad Wal, and
al-Sadig camps did not provide
“terrorist training” during the time
that Petitioner allegedly attended them
and/or that these camps had not engaged
in any terrorist operations against the
United States or identified the United
States as its enemy at that time.

Deny

Granted
in Part
and

Denied
in Part

 

49

Information from persons believed to be
drivers for the Khalden camp, including
Saleh Sofian and Sarolah Zafar, who
would have told U.S. interrogators that
Khalden was not in the practice of
transferring persons to al Qaeda camps.

Respondent

does not
object.

Granted

 

 

50

 

Information tending to demonstrate that
Khalden and al Qaeda camps were
organizationally and operationally
independent as a result of their
different ideologies about jihad. This
includes an unredacted classified
version of Petitioner’s CSRT transcript
and supporting documents, as well an

 

Deny

 

Granted
in Part
and

Denied
in Part

 

16

 
 

information tending to show that
membership in Khalden was premised upon
an interest in “defensive jihad” rather
than al Qaeda’s view of “offensive
jihad,” as well as documents
demonstrating that persons expressing an
interest in terrorist operations were
denied entrance to Khalden. See e.g.,
al-Adahi v. Obama, 05-280 (GK) [DKT
#317] (D.D.C. Mar. 26, 2009) (ordering
disclosure of any formal requirements or
procedures for becoming a member of a
group to which Petitioner is alleged to
belong).

 

51

Allegations about Petitioner that the
government has asserted in other habeas
cases which are inconsistent with those
lodged in the present case, including,
e.g., the allegation that Petitioner is
an al Qaeda military commander or
lieutenant (see, e.g., Soufiyan Factual
Return at 12), and e.g., the allegation
that Petitioner was in charge of a ring
of guesthouses that were simultaneously
raided in Faisalabad (see e.g., Crescent
Mills (Issa) House Declaration, June 23,
2009, Al-Harbi v. Obama, 05-2479 (HHK)
(asserting that “Issa House was part of
a network of safe houses led by Abu
Zubaydah”).

Deny

Granted

 

52

Evidence revealing that the United
States and its allies encouraged,
supported and/or otherwise approved of
the training of Khalden trainees for
fighting against the communist
insurgents in Afghanistan or in
Chechnya.

Deny

Granted
in Part
and

Denied
in Part

 

 

53

 

Evidence suggesting that Khalden was
funded, sponsored or supported by
Jordanian or Saudi Arabian intelligence
services. See e.g., Summary Intelligence
Report of Bin Hamlili adil Hadi al
Jazairi, ISN 1452, Nov. 10, 2006
(reporting statement of detainee that
Khalden was sponsored by Jordanian and
Saudi intelligence, that a Saudi ran the
camp, and that Petitioner could not have

 

Deny

 

Denied

 

17

 
 

run Khalden because he was “crazy” as a
result of his head injury); see also
Petitioner’s Diary vol 4, at 20
(revealing suspicion that Khalden was
controlled by Saudi security services).

 

54

Evidence tending to undermine the
credibility or reliability of
Petitioner’s diary, including, e.g.,
medical or mental health evaluations
tending to indicate that Petitioner
suffered from a mental illness and/or
other cognitive impairment during the
time of the diary’s writing.

Deny

Granted

 

55

Evidence tending to indicate that
Petitioner’s diary has been altered,
damaged, or otherwise redacted in any
way Since Petitioner’s arrest, see e.g.,
English translations of Petitioner’s
diary (indicating “missing text”) as
well as an opportunity to review the
original Arabic versions of Petitioner’s
writings.

Deny

Found as
Moot

 

 

56

 

Evidence tending to undermine
Respondent’s interpretation of
Petitioner’s diary, including evidence
that the government has concealed or
otherwise made assessments that the
portions of Petitioner’s diary relied
upon by Respondent are historically
inaccurate and/or unable to be
substantiated, see e.g., Ron Suskind,
The One Percent Doctrine (quoting FBI
agent Dan Coleman’s impressions after
reviewing Petitioner’s diary that it was
“blather”), as well as evidence tending
to suggest an alternate reading of or
explanation for entries in Petitioner’s
diary, other than the one proffered by
Respondents in the narrative of their
Factual Return, including, e.g.,
evidence that Petitioner’s diary was
written in multiple voices and/or was
not meant to be read literally, see
e.g-, id. (indicating that Petitioner’s
diary was written from at least three
different perspectives or
personalities); and any evidence tending

 

Deny

 

Granted

 

18

 
 

to indicate that the diary entries were
not factually correct reports of events
and/or were not reports of actual
events.

 

57

Evidence tending to show that Petitioner
financed activities other than terrorism
and/or that Petitioner was, in turn,
financed by individuals or entities that
are not adverse to the interests of the
United States or Coalition forces.

Deny

Denied

 

58

Evidence that casts doubt on the
reliability of particular statements
made by Petitioner and relied upon by
Respondents in connection with [the
allegation that Petitioner was
associated with and supported Osama Bin
Ladin and al Qaeda], including the
following:

 

Evidence tending to undermine
Respondents’ assertion that Petitioner
met with Osama bin Ladin on multiple
occasions and/or that Petitioner did so
willingly or at his own initiative.

Deny

Granted
in Part
and
Denied
in Part

 

Evidence tending to undermine
Respondents’ assertion that Osama bin
Ladin proposed unity with Petitioner
and/or between Petitioner and other
terrorist groups.

Deny

Granted

 

Evidence tending to undermine
Respondent’s insinuation that Petitioner
joined in unity with Osama bin Ladin
and/or other terrorist groups, or
tending to undermine Respondents’
allegation that Petitioner coordinated
and cooperated with them in conducting
terrorist training or operations.

Deny

Granted

 

Evidence tending to undermine
Respondents’ assertion that Petitioner
knew where Osama bin Ladin was hiding in
November 2000 shortly after the USS Cole
bombing.

Deny

Granted

 

 

 

Evidence tending to undermine
Respondents’ assertion that Petitioner
made a video intending to show support
for Osama bin Ladin and/or to show
support for terrorist operations
connected to al Qaeda, including the

 

Deny

 

Granted

 

19

 
 

1998 Embassy bombings, the 2000 USS cole
bombing, and/or September 11, 2001
attacks, including, e.g., evidence that
the video was intended for a different
purpose.

 

Evidence tending to undermine
Respondents’ assertion that Petitioner’s
repeated denials that he was a member of
al Qaeda “appears to be based on the
fact that he never pledged bayat,”
including evidence tending to show that
Petitioner’s denials were based on other
factors. At a minimum, this includes
full disclosure of all of the repeated
denials at issue.

Deny

Granted

 

Evidence tending to undermine
Respondents’ assertion that Petitioner
submitted “the requisite paperwork” to
join al Qaeda and swear bayat and/or
that Petitioner’s application to join al
Qaeda and swear bayat was considered
and/or denied.

Deny

Granted

 

Evidence tending to underling
Respondent’s assertion that Petitioner
had knowledge of Osama bin Ladin’s
whereabouts and entourage after the
Battle of Tora Bora.

Deny

Granted

 

59

Disclose a copy of the e-mail Petitioner
sent to a religious scholar following
the attacks on September 11, 2001,
referred to by Petitioner in his CSRT
hearing, in which he sought support for
his belief that the terrorist attacks of
September 11, 2001, are not condoned by
Islam and that Osama bin Laden and al
Qaeda were mistaken to have launched
them.

Deny

Granted

 

60

Disclose evidence indicating that Osama
bin Ladin closed the Khalden camp
because Khalden refused to follow his
leadership and/or as an attempt to put
pressure on the Khalden camp to follow
his leadership. See., e.g., Decl.
[REDACTED]

Government’s
response is
partially
redacted

Held in
Abeyance

 

 

61

 

Disclose evidence indicating that the
Taliban was antagonistic towards Khalden
for years prior to its closing because

 

Government’s
Response is
partially

 

Held in
Abeyance

 

20

 
 

the Taliban supported Osama bin Ladin
while Khalden did not. See e.g.,
Petitioner’s Diary Vol. 5 at [18]
(indicating that for many years the
Taliban placed restrictions on Khalden
“for the sake of Osama bin Ladin”).

redacted

 

62

Disclose evidence indicating that
Petitioner was angry with, disliked, or
otherwise was in disagreement with Osama
bin Ladin because bin Ladin called for
the closing of Khalden and/or that
Petitioner and/or Khalden did not agree
to follow bin Ladin once Khalden was
closed. See, e.g., Petitioner’s
unclassified CSRT transcript at 18.

Deny

Denied

 

63

Disclose evidence indicating that
Petitioner, Ibin Sheik al-Libi, and/or
the leader of Khalden refused Osama bin
Ladin’s invitations to unite under al
Qaeda leadership as we an information
regarding Ibin Sheik al-Libi’s
disagreement with the philosophy and/or
methods of Osama bin Ladin and/or al
Qaeda. See [REDACTED] 302 11/4/2002
(indicating al-Libi did not agree with
al Qaeda’s “radical tactics”).

Deny

Denied

 

64

Any evidence obtained from Ibin Sheikh
al-Libi provided after his arrest that
tends to support that Petitioner was not
a member of al Qaida, was not a member
of the Taliban, and that the Khalden
training camp was not associated with
the same.

Deny

Granted
in Part
and

Denied
in Part

 

65

Disclose evidence tending to suggest
that access to Osama bin Ladin and/or
knowledge of his whereabouts during the
time period of Petitioner’s alleged
meetings with him was commonplace and/or
was not limited to persons who were
members of, supportive or, or closely
associated with al Qaeda. See e.g.,
[REDACTED] 302 11/25/2002 (indicating
that it would not be “unusual” for
someone to have met Osama bin Ladin).

Deny

Denied

 

 

66

 

Disclose information tending to
demonstrate that Petitioner had no
knowledge of terrorist operations and/or

 

Deny

 

Denied

 

21

 
 

that the government gained no such
information from interrogating him,
including, e.g., information related to
the numerous “false alarm bells” rung
based upon the false expectation that
Petitioner had planned and/or had
knowledge regarding future terrorist
attacks. See, e.g., Peter Finn,
Detainee’s Harsh Treatment Foiled No
Plots,” Washington Post, March 29, 2009,
at AOl (reporting that no actual plots
were foiled based on information from
Petitioner); see also Ron Suskind, The
One Percent Doctrine (identifying
numerous “false alarms,” including,
e.g., bombs in shopping malls, etc.).

 

67

Disclose evidence tending to demonstrate
that Petitioner was involved in
charitable works, including assisting
women, children and orphans, including
the following:

 

Information substantiating Petitioner’s
social service work, including the
establishment of parochial schools for
children and/or providing other social
services for orphans and widows. See,
e.g., Petitioner’s Diary, Vol. VI, at 6.

Deny

Denied

 

Information related to Petitioner’s
and/or Khaldan’s role in relation to the
“Service Bureau,” including how this
operation was wholly unrelated to and
dissimilar from the operations run by
Osama bin Ladin and/or al Qaeda.

Deny

Denied

 

68

Evidence that casts doubt on the
reliability of particular statements
relied upon by Respondent to support the
allegation that after September 11,
2001, Petitioner actively associated
himself with “enemy forces” and directly
aided them in hostilities against
Coalition forces, including:

 

 

 

Evidence that tends to undermine
Respondent’s allegation that Petitioner
participated in Osama bin Laden’s
military and security plan, including
statements by Petitioner that he refused
to serve as an al Qaeda deputy and/or

 

Deny

 

Granted
in Part
and

Denied
in Part

 

22

 
 

left Khowst because he was pressured to
do so. See e.g., Petitioner’s
unclassified CSRT transcript at 19
(stating that he refused to follow
orders from al Qaeda: “For this tell him
sorry and I leave. Abu al-Kheir, al
Qaeda person, he said this is order of
bin Laden. I tell him I am not al Qaeda,
to give me order.”)

 

Evidence tending to undermine
Respondent’s allegation that Petitioner
actually participated in hostilities
against Coalition forces or otherwise
supported “enemy forces.”

Deny

Granted
in Part
and

Denied
in Part

 

69

Evidence tending to undermine
Respondents’ insinuation that
Petitioner’s presence in Kandahar during
the month of November 2001 was related
to the presence of known terrorists in
the city at that time, including Adl al
Hadi al Iraqi, Abu Hafs al-Masri, Abu
Mus’ab al-Zarqawi, and Khaled Shaykh
Mohammad, and not for some other
purpose.

Deny

Denied

 

70

Evidence from al Qaeda operative Abu al
Kheir that corroborates Petitioner’s
assertion that Petitioner refused an
order from Osama bin Ladin to assume a
seutiry post in Khost on behalf of al
Qaeda. See Petitioner’s CSRT Transcript
at 10, 19 (explaining that Petitioner
refused an order given by Abu al Kheir
from Osama bin Ladin to assume a
security position on behalf of al Qaeda
following 9/11).

Deny

Denied

 

71

on the
statements

in connection
Petitioner
enemy forces],

Evidence that casts doubt
reliability of particular
relied upon by Respondent
with [the allegation that
facilitated the escape of
including the following:

 

 

 

Evidence tending to undermine
Respondent’s allegation that Petitioner
was responsible for facilitating the
retreat and/or escape of enemy forces
out of Afghanistan after the Taliban’s
withdrawal from Kandahar, including,

 

Deny as to
the request
for evidence
regarding
the movement
of women,

 

Granted
in Part
and

Denied
in Part

 

23

 
 

e.g., information tending to show that
Petitioner had no personal
responsibility for the movement of any
persons out of Afghanistan; that such
persons were not “enemy forces;” and/or
that Petitioner’s alleged assistance was
not directed at helping “enemy forces,”
but rather included the movement of
women, children, and other non-
combatants. See e.g., Petitioner’s
unclassified CSRT transcript, at 19
(describing that Petitioner refused to
accept al Qaeda orders and instead chose
“to help people who nobody care about
them,” i.e., “another brothers whose
[sic] not join any groups and they have
bad circumstance of money and their
families child in Peshawar or in
Afghanistan.”).

children,
and other
non-

combatants.

 

Evidence tending to undermine
Respondents’ allegation that Petitioner
was responsible for sending “enemy
forces” to Pakistan and/or Iran without
those governments’ knowledge after the
Taliban’s withdraw from Kandahar.

Deny

Granted

 

Evidence tending to undermine
Respondents’ allegation that, in late
January 2002, Petitioner was involved in
arranging a ransom to pay for the
release of two groups of mujahideen.

Deny

Granted

 

Evidence tending to undermine
Respondent’s allegation that the persons
allegedly ransomed were “enemy
combatants,” including evidence that the
Pakistani and Afghani police arrested
them for the sole purpose of obtaining a
bounty and/or ransom. See e.g., Abdah,
No. 04-1454 (HKK) [Dkt # 477] (D.D.C.
Apr. 8, 2008) (ordering disclosure of
information regarding the use of
bounties).

Deny

Granted
in Part
and

Denied
in Part

 

 

 

Evidence tending to undermine
Respondents’ allegation that, during
February and March 2002, Petitioner
moved from safehouse to safehouse with
different groups, including information
that any such movement was not organized

 

Deny

 

Granted
in Part
and

Denied
in Part

 

24

 
 

by Petitioner, that such persons were no
terrorists and/or enemy combatants,
and/or that Petitioner was not moving
with them.

 

Evidence tending to undermine
Respondent’s allegation that Petitioner
acquired a house from the Lashkar-e-
Tayyiba group and/or had knowledge that
the house was acquired from the Lashkar-
e-Tayyliba group.

Deny

Granted

 

Evidence tending to undermine
Respondent’s allegation that, after
September 11, 2001, Petitioner acquired
any safehouse in Pakistan at all.

Deny

Granted

 

72

Evidence tending to undermine
Respondents’ allegation that Petitioner
was uSing the Faisalabad house to
“harbor” terrorists for a future
terrorist cell[,] including evidence
obtained from detainees or prisoners in
U.S. custody (other than ISN 696, 694,
682, and 707), who were arrested in the
Faisalabad guesthouse along with
Petitioner revealing their understanding
of who was in the house and what they
were doing there.

Deny

Granted

 

73

Any evidence that corroborates that the
computer seized from the Faisalabad
house, and which is the subject of
Request No. 5, was Petitioner’s computer
or used by Petitioner.

Deny

Denied

 

74

Any evidence that corroborates that the
electronic parts and “electronic gun”
seized from the Faisalabad house, and
which is the subject of Request No. 6,
belonged to, were controlled by, or were
known to exist by Petitioner.

Deny

Denied

 

715

Evidence that casts doubt on the
reliability of particular statements in
Petitioner’s diary and relied upon by
Respondent in connection with [the
allegation that Petitioner was plotting
terrorist operations, including an
attack on the United States], including
the following:

Deny

Granted

 

 

 

Evidence tending to undermine
Respondent’s allegation that Petitioner

 

Deny

 

Granted

 

25

 
 

planned and/or intended to carry out the
multi-dimensional attack on the United
States discussed in his diary.

 

 

 

 

 

 

 

 

 

b. |Evidence tending to undermine Deny Granted
Respondent’s allegation that Petitioner
had been contemplating and/or planning
this attack for years and, approximately
one month prior to his capture, had
decided it was the “right time” to carry
these ideas out.

76 |Evidence demonstrating that individuals Deny Denied
in Ressam’s cell, including Rachid
(a.k.a. abu Doha), Mustafa Labsi,

Fodail, Hakim, Abu Ahmed, Karim, a.k.a.
Said Atmani, had no specific knowledge
of Ressam’s planned terrorist plot in
the United States, which would tend to
undermine Respondents’ contention that
Petitioner would have known about such a
plot. (This is also related to
Respondents’ first allegation against
Petitioner.)

77 | Provide all writings and drawings The Court Granted
created by Petitioner but presently held |has ruled on]in Part,
by U.S. officials that have not this request | Found as
previously been disclosed to in Mem. Moot in
Petitioner’s Counsel. Order, ECF Part

KOs 3S7-

78 |Specifically, provide the following:

a. | Provide all writings and drawings The Court Granted
created by Petitioner while in U.S. has ruled on]|in Part,
custody that have not previously been this request | Found as
disclosed to Petitioner’s counsel. in Mem. Moot in

Order, ECF Part
KOs 3S7-

b. Provide the notebook created by The Court Granted
Petitioner and containing a list of has ruled on]|in Part,
names identifying, inter alia, the this request] Found as
people to whom Petitioner gave money in Mem. Moot in
after their husbands, brothers, and Order, ECF Part
fathers were killed fighting the No. 357.
communists. This notebook was seized
when Petitioner was arrested.

Cr Provide the notebook created by The Court Granted
Petitioner and containing a catalog of has ruled on]|in Part,
Significant dates and events, listed in this request | Found as
chronological order. in Mem. Moot in

 

 

 

26

 
 

 

 

 

 

 

 

 

 

Order, ECF Part
No. 357.

d. Provide the notebook created by The Court Granted
Petitioner containing information has ruled on]in Part,
regarding important individuals in this request] Found as
Petitioner’s life, including, inter in Mem. Moot in
alia, his former business partner and Order, ECF Part
the names of families with whom No. 357.
petitioner stayed in his travels.

79 |All medical and mental health records Deny Moot.
relating to Petitioner, in whatever See Mem.
form, which were created or maintained Op. and
during Petitioner’s detention in CIA Order,
custody to assist Petitioner’s medical ECF No.
and mental health experts in evaluating 549
the cause and severity of Petitioner’s
present cognitive impairments.

80 |Allow an in-person examination by Deny Moot.
independent medical and mental health See Mem.
professionals to permit them to Op. and
ascertain the cause and severity of Order,
Petitioner’s present mental state and ECF No.
cognitive impairments. 549

81 |Documents corroborating Respondents’ Deny Denied
allegations that Petitioner
“facilitated” through financial support
or transactions terrorist activities or
persons affiliated with or supported by
al Qaeda, including:

a. |Bank statements or credit card Deny Denied
statements for any financial or credit
account in which Petitioner is alleged
to have a financial interest, signatory
authority or other authority

b. |Financial statements, charts of Deny Denied
accounts, journal entries or other
accounting or financial records which
were related to Petitioner’s alleged
activities as a “facilitator” for
Khalden or for persons seeking to engage
in terrorist activities.

82 |Any financial records corroborating Deny Denied

 

Respondent’s second allegation that
Petitioner “carried” $50,000 for
terrorist operations against Israel,
including proof that Petitioner had such
a sum of money.

 

 

 

27

 
 

83

All documents, including financial
records or statements, which support or
reveal the basis for the Treasury
Department’s designation of Petitioner
as a “Specially Designated Global
Terrorist” and its decision to freeze
his assets.

Deny

Denied

 

84

Interrogatory to Respondent: Provide
the account name, financial institution,
and all other identifying information,
for any financial account identified by
Respondent in which Petitioner is
alleged to have a financial interest,
Signatory authority, or other authority.

Deny

Denied

 

85

Interrogatories to detainees Khaled
Shayk Mohammed, Ramzi bin Al Shibh, and
Abd Al Rahim al Nashiri, who are members
of al Qaeda with high level operational
responsibilities and detailed knowledge
of al Qaeda’s structure, operations and
terrorist plans. Petitioner requests the
following interrogatories be put to
these detainees, in order to undermine
Respondents’ repeated assertion that
Petitioner, or the Khalden camp, had an
association or operational ties to al
Qaeda or Osama bin Ladin or that
Petitioner specifically planned to meet
with Khaled Shaykh Mohammed:

 

What do you know about Petitioner’s work
in Pakistan from 1994-2002?

Deny

Denied

 

Was Petitioner part of, associated with,
a member of, or a supporter of al Qaeda?
Did Petitioner take orders from Osama
bin Ladin or other al Qaeda officials to
plan or carry out operations on behalf
of al Qaeda?

Deny

Granted

 

Was the Khalden camp associated with or
supportive of al Qaeda camps? Did it
have the same mission as al Qaeda camps?

Deny

Granted

 

Did Petitioner or the Khalden camp train
Muslims to take part in terrorist
operations planned by al Qaeda? Did
Petitioner have any role in coordinating
military or terrorist training with
Osama bin Ladin for al Qaeda operations?

Deny

Granted

 

 

 

Was Petitioner asked or ordered by al

 

Deny

 

Granted

 

28

 
 

Qaeda or Osama bin Ladin to guide al
Qaeda members of out Afghanistan after
September 11?

 

To Khaled Shaykh Mohammed only: did you
meet or have plans to meet with
Petitioner near Kandahar in November
2001, and if you did, for what purpose.

Deny

Granted

 

86

Information documenting procedures
Petitioner allegedly employed when he
“ran” guesthouses and their operational
function. See Decl. [REDACTED] at 3
(attached as an exhibit to Respondent’s
Factual Return and indicating that
different guesthouses may serve
different functions). This includes ata
minimum, an unredacted copy of the
almost entirely redacted document
[REDACTED]. This request is
significantly more narrowly tailored
than requests that have been granted in
other habeas cases. See, e.g., Al-Adahi
v. Obama, 05-280 (GK) [Dkt #326] (D.D.C.
Apr. 6, 2009) (ordering disclosure of
all documents that refer to a guesthouse
that date to the period of time when
Petitioner is alleged to have stayed
there).

Deny

Granted
in Part
and

Denied
in Part

 

 

87

 

Information, including instructional
material, used at Khalden in the
government’s possession and which
supports the claim that the training
provided there was “terrorist training.”
See, e.g., Petitioner’s unclassified
CSRT transcript (in which Petitioner
states that the training materials used
a Khalden were old copies of U.S.,
Russian, and other national military
manuals); see also Decl. [REDACTED]
(indicating that terrorist training
manuals may have been “recovered” by the
government). The government bases its
detention authority on a claim that
Petitioner was involved in “terrorist
training” but has failed to offer any
support or substance to the assertion
that such training occurred at Khalden.
Accordingly, there is good cause to

 

Deny

 

Denied

 

29

 
 

obtain such material in order to rebut
the allegation that Khalden provided
“terrorist training.”

 

88

Any evidence that corroborates that the
“training materials” that are the
subject of Request No. 3 are linked to
Petitioner, relate to terrorist
training, or the organization of a new
terrorist cell.

Deny

Denied

 

89

Any evidence that corroborates that the
training manual that is the subject of
Request No. 11 was ever in Petitioner’s
control or that Petitioner was aware
said manual. In addition, any evidence
that corroborates the time in which said
manual was written, by whom, and all
evidence supporting the allegation and
[sic] Derunta was a terrorist training
facility.

Deny

Denied

 

 

90

 

Information used to support the portion
of [REDACTED] Declaration on Training
Camps that pertains to Khalden, see
[REDACTED] Decl. at 7-8, and Derunta,
see [REDACTED] Decl. at 4 (referring to
Petitioner has [sic] a “senior al Qaida
facilitator and operative” and a “senior
operative and facilitator at the Derunta
training camp,” (without citing any
support for these propositions).
[REDACTED] Decl. at 1, [REDACTED]
declaration lacks any citation or other
substantiation for many of the claims
contained therein. Petitioner has good
reason to be skeptical of the basis for
such conclusions. For example, in the
factual return of Barhoumi Sufiyan,
which refers to Petitioner as a “senior
al Qaida leader,” the only government
source for this information is based on
an internet newspaper called the Karachi
Dawn. See Sufiyan Factual Return at 12.
Thus, in order to adequately challenge
the reliability of [REDACTED]
allegations concerning Khaldan and
Derunta, it is necessary for Petitioner
to know the source[s] from which the
information is derived.

 

Deny

 

Denied

 

30

 
 

91

Documents supporting the otherwise
totally unsubstantiated assertion that
Petitioner attempted to finance a
terrorist operation in Israel and had
vague plans to finance some “other”
operation, including:

 

Documents revealing how the $50,000 was
allegedly “carried;” documents revealing
to whom, if anyone, such money was
allegedly received and/or delivered and
how much was actually used, if at all;
documents specifying what alleged
“operations against Israel” Petitioner
was purportedly supporting; documents
evidencing the existence of the “plan”
and date of such plan to return to
Afghanistan “for additional money,”
documents specifying what “other jihad
operations” and “operations against
Israel” Petitioner allegedly planned to
carry out.

Deny

Denied

 

Documents supporting Petitioner’s
designation as a Specially Designated
Global Terrorist (SDGT). See also Decl.
[REDACTED] at 11 (attached as an exhibit
to Respondent’s Factual Return and
identifying documents, such as an
administrative record of the target,
which exist to support each SDGT
designation).

Deny

Denied

 

Documents supporting Petitioner’s
inclusion on the Annex to Exec. Order
13224. See Narrative at 20, n.1l

Deny

Denied

 

 

92

 

Information identifying the occupants of
the guesthouse when the government
conducted the raid that led to
Petitioner’s arrest, including the fate
of each of these persons, and
information tending to show that each of
these persons is not an enemy combatant.
See, e.g. [REDACTED] 302 4/18/2003
(identifying specific persons who were
arrested by the government during the
Faisalabad guesthouse raid). See also
Al-Adahi v. Obama, No. 05-280 (GK) [dkt
# 326] (Apr. 6, 2009) (ordering
disclosure of all documents that refer

 

Deny

 

Granted

 

31

 
 

to a guesthouse that date to a period of
time when Petitioner is alleged to have
stayed there).

 

93

Information substantiating Respondents’
allegation that Petitioner had knowledge
of, supported, or participated in the
following:

 

The use of nuclear weapons.

Deny

Denied

 

Attacks on “water, electricity, fuel,
and food” sources within the United
States.

Deny

Denied

 

Instigating a race war in the United
States.

Deny

Denied

 

The use of timed fires to burn forests,
field, and/or public buildings and
facilities as part of a war against
America.

Deny

Denied

 

Explosions at banks, gas stations,
busses, trains, trucks, or other
identified locations of importance as
part of a war against America.

Deny

Denied

 

94

Respondents allege that, following the
fall of Kandahar, Petitioner moved, or
coordinated the movement of “different
groups” from “safe house” to “safe
house” as part of a claim that
Petitioner “facilitated” the retreat of
“enemy forces from Afghanistan.” Factual
Return at 32. Respondents’ allegation
could not be more broad or more vague.
Therefore, Petitioner requests
information identifying these “different
groups” and their members as well as
information demonstrating that such
groups constituted “enemy forces”
hostile to the United States.

Deny

Denied

 

95

Respondents have produced a redacted
version of Petitioner’s CSRT transcript.
It is clear from a reading of that
document that it contains both relevant
and exculpatory information.
Accordingly, the following should be
produced:

 

A classified, unredacted version of the
Verbatim Transcript of Combatant Status
Review Tribunal Hearing for ISN 10016.

Deny

Denied

 

 

 

All documents reviewed by the

 

Deny

 

Denied

 

32

 
 

Petitioner’s Personal Representative
(the soldier who represented in the
CSRT).

 

All documents generated by Petitioner’s
Personal Representative in connection
with Petitioner’s CSRT.

Deny

Denied

 

An audio tape of the CSRT hearing.

Deny

Denied

 

The article written by Petitioner and
referenced on page 6 of the Verbatim
Transcript that Petitioner wrote to
education Mujahideen as to the doctrine
of defensive jihad.

Deny

Denied

 

The email referenced on page 6 of the
Verbatim Transcript.

Deny

Denied

 

A copy of Memorandum for the President
and Members Combat Status Review Trunal
[sic] for ISN 10016 reference on page 11
of Verbatim Transcript (There are three
separate parts; Part l, 2, and 3.)

Deny

Denied

 

96

Petitioner is mentioned prominently in
both the May 2008 report of the
Oversight and Review Division of the
Office of Inspector General titled
“Documents Relating to A Review of the
FBI’s Involvement in and Observations of
detainee Interrogations in Guantanamo
Bay, Afghanistan, and Iraq” and the
recently released 2004 Report Prepared
by Inspector General for the Central
Intelligence Agency. On information and
belief, said reports contain relevant
and exculpatory information relevant to
his defense. Accordingly, the following
should be produced:

 

An unredacted copy of A Review of the
FBI’s Involvement in and Observations of
detainee Interrogations in Guantanamo
Bay, Afghanistan, and Iraq (at a minimum
the portions pertaining directly to
Petitioner).

Deny

Denied

 

 

 

A copy of any written instructions
and/or orders from Charles Fraham
(Acting Deputy Assistant Director for
the section that later became the
Counterterrorism Division) to Thomas
(Ali Soufan) and Gibson(Steve Gaudin)
regarding providing Miranda warnings to

 

Deny

 

Denied

 

33

 
 

Petitioner or what to do “if the CIA
began using techniques that gave the
agents discomfort.” (pp. 67-68 of FBI
report).

 

A copy of the description provided by
Thomas (Ali Soufan) to OIG regarding the
techniques “that he saw the CIA
interrogators use on Zubaydah after they
took control of the interrogation that
includes the approximate date(s) (p. 68
of FBI report).

Deny

Denied

 

Any documents that reference the names
of the individuals who constituted “the
highest levels [of government] who had
approved the interrogation techniques
being used by the CIA (p. 69 of the FBI
report).

Deny

Denied

 

Any documents that mention or refer toa
telephone conversation between Thomas
(ali Soufan) and FBI Counterterrorism
Director Pasquale D’Amuro regarding
Thomas’s (al Soufan.s” “concerns about
the CIA’s methods” (p. 69 of FBI
report).

Deny

Denied

 

Any documents that mention or refer to
“instructions” from Counterterrorism
Director Pasquale D. Amuro to Thomas
(ali Soufan) and Gibson (Steve Gaudin)
to “come home and not participate in the
CIA interrogation” (p. 69 of FBI
report).

Deny

Denied

 

Any documents that mention or refer to
the questions asked of Petitioner in
each interrogation session.

Deny

Denied

 

Any documents that mention or refer to
the answers to questions provided by
Petitioner in each interrogation
session.

Deny

Denied

 

Any documents generated while Petitioner
was [redacted] that mention or refer to

the possibility that Petitioner was not

a member of al Qaeda.

Deny

Denied

 

 

 

Any documents generated while Petitioner
was not [redacted] including any
occasion when Petitioner was being

 

Deny

 

Denied

 

34

 
 

transported, that mention or refer to
the possibility that Petitioner was not
a member of al Qaeda.

 

 

 

Any documents that mention or refer to
the reason(s) why Gibson (Steve Gaudin)
remained [REDACTED] “until some time in
early June 2002, several weeks after
Thomas [ali Soufan] left” (p. 69 of FBI
report).

 

Deny

 

Denied

 

35